UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6708


GERARD DARVELL WILLIAMS, SR.,

                    Plaintiff - Appellant,

             v.

JAMES NESTRICK, Drug Dorm Supervisor,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01605-LMB-JFA)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerard Darvell Williams, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerard Darvell Williams, Sr., seeks to appeal the district court's order dismissing

his 42 U.S.C. § 1983 action without prejudice. We dismiss Williams’ appeal as moot. “[A]

case is moot when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” United States v. Hardy, 545 F.3d 280, 283 (4th Cir.

2008) (internal quotation marks omitted). “[I]f an event occurs while a case is pending on

appeal that makes it impossible for the court to grant any effectual relief whatever to a

prevailing party, the appeal must be dismissed . . . .” Incumaa v. Ozmint, 507 F.3d 281,

286 (4th Cir. 2007) (internal quotation marks omitted).

       During the pendency of this appeal, Williams filed an amended complaint and

consented to the collection of fees, as previously directed by the district court. In light of

these filings, the district court vacated its dismissal order and reopened the action. Because

there is no relief we can grant Williams on appeal, we dismiss the appeal as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              2